Citation Nr: 1721837	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent disabling prior to April 17, 2012, and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from March 1881 to March 1985 and November 1985 to June 1987.

This matter comes before the Board of Veteran's Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran filed an initial claim for an increased rating evaluation for right shoulder impingement syndrome in February 2010.  The Veteran filed a Notice of Disagreement in October 2010.  In June 2012, the RO issued a Statement of the Case granting an increased evaluation of 30 percent from April 17, 2012.  A 20 percent evaluation had been assigned to the period between October 14, 2009 and April 16, 2012.  In August 2012, the Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals asserting a worsening of symptoms.  The matter was certified to the Board in September of the same year.

In a December 2013 BVA Decision, the Veteran's claim for entitlement to an increased rating for right shoulder impingement syndrome based on the Veteran's assertion that his condition has worsened since his prior examination.  The Court also remained the issue of entitlement to TDIU finding it has been reasonably raised by the record. 

In April 2015, the RO issued a Supplemental Statement of the Case denying the Veteran's claim for increased evaluation for right shoulder impingement syndrome, rated as 20 percent prior to April 17, 2012, and as 30 percent since April 17, 2012 is denied.  The decision also continued the current evaluation of 30 percent disabling and denied the Veteran's claim for TDIU. In a June 2015 Statement of an Accredited Representative, the Veteran requested certification of his appeal to Board.  In June 2016, the Veteran's claims were again remanded based on the court's finding that the February 2015 VA examination provided an incomplete medical opinion.  

In October 2016, the RO issued a Supplemental Statement of the Case affirming its April 2015 Decision.  This matter has now returned to the Board for appellate review. 


FINDINGS OF FACT

1.  Prior to April 17, 2012, the Veteran's right shoulder condition was manifested by complaints of pain with flexion and abduction limited to, at worse 90 degrees.  Functional motion is equal to or better than at shoulder level.

2.  Since April 17, 2012, the Veteran's right shoulder condition was manifested by complaints of pain with flexion and abduction limited to, at worse 65 degrees and 60 degrees, with painful motion beginning at 55 degrees and abduction at 50 degrees.  Functional motion is equal to or better than midway from the side.

3.  There is no evidence that the shoulder is manifested by range motion limited to 25 degrees from the side.

4.  The preponderance of the evidence fails to show unemployability based on the Veteran's service-connected disabilities.


CONCLUSION OF LAW

1.  The criteria for a disability rating for a right shoulder disability in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes (DCs) 5201 (2016).

2.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Increased Rating

Presently, the Veteran's service-connected right shoulder disability is rated 20 percent disabling prior to April 17, 2012 and 30 percent thereafter.

38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016) provides that limitation of motion of the major and minor arm at shoulder level warrant a 20 percent evaluation.  Limitation of motion of the arm midway between side and shoulder level warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Limitation of motion of the arm to 25 degrees from side warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).  

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2016).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Additionally, reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

The Veteran contends that the pain and functional loss caused by his service-connected right shoulder disability is more severe than the past and current evaluations reflect. He further contends that the disability resulted in loss of employment and continues to prevent him from seeking new employment.  The preponderance of the evidence is against both claims.

Review of the claims file indicates that Veteran injured his shoulder in 1981 following a slip and fall while carrying a television to his barracks.  The injury was diagnosed as a shoulder strain.  Three years later, the Veteran reinjured his shoulder while shoveling snow off an aircraft.  Private treatment records indicate the Veteran was diagnosed with a right shoulder impingement and degenerative right rotator cuff syndrome in October 2009.  In an October 2009 examination report, the Veteran's shoulder flexion was limited to 100 degrees and abduction close to 110 degrees with pain.  

In February 2010, the Veteran filed a claim for an increased evaluation for his right shoulder disability that was evaluated at 10 percent disabling.  In May 2010, the RO granted an increased evaluation to 20 percent disabling and awarded an earlier effective date based on the October 2009 private treatment report indicating that the Veteran's range of motion was limited to 90 degrees.

In a June 2012 rating decision, the RO granted the Veteran an increased rating evaluation to 30 percent.  The decision citied a March 2010 private treatment record in which the Veteran reported pain, stiffness, instability, locking, lack of endurance, weakness, swelling, giving way and fatigue in the shoulder.  The examination report indicated the Veteran's forward flexion was limited to 100 degrees and abduction to 110 degrees following repetitive motion testing.  The Veteran denied dislocations or recurrent subluxation.  The RO concluded that the Veteran's change in symptoms more closely resembled the 30 percent evaluation.

In April 2012, the Veteran reported for a subsequent VA examination.  The Veteran complained of moderate to severe shoulder pain daily, lasting all day with weakness and reduced motion.  Intermittent flare-ups with limitation in performance of common daily activities including personal hygiene were also reported.  The Veteran reported use of ibuprofen and hydrocodone for pain management.  Following repetitive motion testing, the range of motion in the Veteran's right shoulder revealed forward flexion and abduction at 70 degrees. No ankylosis was indicated.  

In a report of findings, the VA examiner concluded that the Veteran's right shoulder condition would limit his prior employment as an equipment manager and aircraft mechanic. 

In August 2012, the Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeal asserting an increase in symptomatology since his prior examination.  Pursuant to a December 2013 BVA Decision, the Veteran was afforded a new VA examination to assess the current severity of the Veteran's symptoms and its impact on the Veteran's employability. 

In the February 2015 VA examination,  the Veteran reported constant dull pain in both shoulders, with intermittent flare-ups 4 to 5 times per month and sharp pain that radiates around the right shoulder.  The Veteran also reported an inability to perform work requiring movement of the arms above 60 degrees, or lifting/caring items weighing over 5 pounds.  Range of motion testing indicates the Veteran's right shoulder flexion and abduction was limited to 70 degrees.  

In a report of findings, the examiner opined that while the Veteran's condition prevents function at a strenuous physically-active occupation, as the Veteran was unable to use his arms above shoulder level, the Veteran's left shoulder condition would not prevent gainful employment.   Stated further, sedentary work with some limitation as to lifting or carrying items more than 5 pounds and tasks involving raising the shoulder/arm above 70 degrees would be permissible.  

In June 2016, the Veteran was again afforded a new VA examination based on a BVA Decision finding that the February 2015 examination was incomplete.  Although the Court considered the examiner's statement the Veteran had shoulder pain which interfered with testing, it nevertheless concluded that the examiner failed to adequately discuss the point at which pain began, function loss including during fare-ups, and opine as to whether the Veteran's shoulder disability prevented him from gainful employment.  

During the September 2016 VA Examination, the Veteran reported right shoulder pain that is constant and dull with flare-ups 5 to 6 times per week.  The Veteran also reported functional loss as to driving (more than 5-10 minutes), walking more than 75 yards, running, and climbing stairs.  Ibuprofen, hydrocodone, and spousal massages were used for pain management.  Following repetitive motion testing, the range of motion in the Veteran's right shoulder indicated forward flexion to 65 degrees and abduction to 60 degrees, with painful motion beginning at flexion of 55 degrees and at 50 degrees for abduction.  Although the Veteran reported functional loss as to above referenced tasks, the VA examiner opined that the Veteran's condition only prevents function at a physically-active occupation that involves use of the right arm, but would not prevent sedentary work or other forms of physically active work. The examiner also noted that the Veteran remains capable of performing tasks such as shopping, preparing food, and light house-keeping independently.

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In light of the forgoing, the Board finds that the Veteran was not entitled initial evaluation in excess of 20 percent disabling prior to April 17, 2012, nor in excess of 30 percent thereafter.

In this case, the Veteran underwent three VA examinations.  There is no evidence that the examiner was not competent or credible, and as the opinion was based on the medical evidence and physician evaluation of the Veteran, the Board finds the medical opinions is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In April 2012, the Veteran's the range of motion indicated forward flexion at 70 with painful motion indicated at 45 degrees and abduction at 80 degrees with painful motion indicated 55 degrees.  In February 2015, range of motion testing indicates the Veteran's right shoulder flexion and abduction was limited to 70 degrees.  Point of painful motion was not recorded.  Subsequently, in September 2016, the Veteran's the range of motion indicated forward flexion limited to 65 with painful motion beginning at 55 degrees and abduction at 60 degrees with painful motion beginning 50 degrees. 

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2016).  At no time prior to the April 17, 2012, was the Veteran's right shoulder disability manifested by limitation of motion midway between side and shoulder level.  In fact, an October 2009 private treatment record noted the range of motion for the Veteran's right shoulder was limited to 90 degrees.

Similarly, since April 17, 2012, the Veteran's right shoulder disability has not been manifested by range of motion limited to 25 degrees from the side.  In fact, VA examinations in April 2012, February 2015, and September 2016, all reported the Veteran's range of motion as not worse than forward flexion to 65 with painful motion beginning at 55 degrees and abduction at 60 degrees with painful motion beginning 50 degrees the Veteran's.

In weighing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 30 percent is warranted at any point during the appellate period.  The currently assigned evaluation contemplates limitation of motion midway between the side and shoulder level.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation to 25 degrees from the side.  See 38 C.F.R. § 4.7 (2016); 38 U.S.C.A. § 5201 (West 2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Here, neither the lay nor medical evidence suggests functional limitation to 25 degrees from the side.  Even when weakness and pain on motion is contemplated, the Veteran retains functional use far better than 25 degrees from the side.  

Additionally, the Board has considered whether the Veteran's service-connected right shoulder disorder is entitled to a higher rating under the following diagnostic codes:

Diagnostic Code 5200 pertains to ankylosis of scapulohumeral articulation, where the scapula and humerus move as one piece. A rating in excess of 30 percent is available.  However, there is no indication that the Veteran has ankylosis.

Diagnostic Code 5202 pertains to impairment of the humerus.  Higher ratings of 30, 40, 50, and 70 percent are warranted where there is frequent episodes and guarding of all arm movements, fibrous union of the humerus, nonunion of the humerus, and loss of the head of the humerus, respectively.  38 C.F.R. § 4.71a, DC 5202 (2016).  In this case, the Veteran's shoulder disability does not encompass his humerus.  

Diagnostic code 5203 pertains to impairment of the clavicle or scapula, and does not provide a rating higher than 20 percent for the minor joint.  38 C.F.R. § 4.71a, DC 5203 (2016).

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. at 593.  The preponderance of the evidence is against an increased rating in excess of 30 percent.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3 (2016).  For these reasons, the claim is denied.  

Total Disability Rating due to Individual Unemployability

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. 

If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Here, the Veteran's service connected disabilities of right shoulder impingement and tinnitus combine to a 40 percent schedular rating, which does not meet the schedular criteria for entitlement to this benefit.  Therefore, his service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16 (a) (2016).

The Board has also considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran asserts that he is unable to work because of the severity of his service-connected right shoulder disability.  However, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disabilities. 

On three separate occasions, VA examiners found that the Veteran's right shoulder disability prevents function at a strenuous physically-active occupation, but would not prevent sedentary work with some limitation as to lifting or carrying items more than 5 pounds and tasks involving raising the shoulder/arm above 70 degrees. 

It is worth noting that the Board also considered the Veteran's lay statements as to severity of symptoms related to his shoulder disability.  Generally, lay persons can attest to factual matters for which they have first-hand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report on his symptoms and their severity, he is not deemed competent to render a medical opinion in the absence of the appropriate expertise. See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statement in that regard is competent and of some probative value.  However, in this case, the Board ultimately places more weight on the VA examiners' opinions regarding whether the Veteran is unemployable due solely to service-connected conditions.

Simply stated, the fact that is having problems with these disabilities are not at issue, the only question is the degree.  In this case, the Board can not ignore the medical findings which, as a whole, provide particularly negative evidence against the claim of TDIU or an increased evaluation is warranted. 

In summary, while the Board does not doubt that the Veteran's service-connected disabilities effect his employability, and does cause him problems, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal. Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 40 percent rating which is currently assigned.

ORDER

Entitlement to an initial evaluation in excess of 20 percent disabling prior to April 17, 2012, and in excess of 30 percent thereafter.

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


